Case 5:17-cv-00333-DPM Document 50 Filed 03/16/21 Page 1of3

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

PINE BLUFF DIVISION
STEVEN VICTOR WERTZ PETITIONER
Vv. No. 5:17-cv-333-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction RESPONDENT

ORDER

The Magistrate Judge has filed a comprehensive recommendation
on Wertz’s habeas petition. The recommendation addresses the merits
rather than entering the procedural-default thicket. Wertz makes four
commendably focused objections. The Court adopts the unobjected
parts of the recommendation without further analysis. 28 U.S.C.
§ 636(b)(1). On de novo review, the Court adopts the objected parts as
supplemented. Ibid. No hearing is needed. Based on an insufficient
showing under the controlling law, the Court declines to expand the
record with the materials Wertz submitted with his objections. Rule 7
of the Rules Governing § 2254 Cases; see also Holland v. Jackson, 542 U.S.
649, 652-53 (2004)(record expansion must comply with 28 U.S.C. §
2254(e)(2)).

First, the record does not show that Wertz’s hearing impairment
was so severe that he was, in effect, absent from the proceedings. Read

as a whole, Doc. 12-5 at 151-52, the exchange between Wertz and the
Case 5:17-cv-00333-DPM Document 50 Filed 03/16/21 Page 2 of 3

circuit court indicates that the court understood Wertz’s specific
limitations when being questioned and stood ready to act if necessary.
Notwithstanding Wertz’s note passed to counsel at some point during
trial that he had not heard everything, Doc. 43-5, he did not develop
proof about this issue during the evidentiary hearing on his Rule 37
petition. The Court defers to the conclusion of the judge who presided
at trial: this issue lacks merit.

Next, Wertz’s three other objections go to his trial lawyer’s
effectiveness. (He makes the hearing-loss point, too; and the Court
concludes that it fails here for lack of prejudice.) Perfection, of course,
is not the standard. ‘Trial counsel’s work was, overall, objectively
reasonable. He had help from an experienced investigator and a law
clerk. (The Magistrate Judge slipped in saying the law clerk was a
lawyer; he was not licensed until after trial.) The Court simply
disagrees with Wertz’s conclusion about the adequacy of counsel's
attack on the state’s expert about the time of death. The Court does not
see deficient performance, either in the lack of a Daubert challenge or in
not anticipating the development of Confrontation Clause precedent.
And, as the State notes, expert funding from the Arkansas Public
Defender Commission was not—at the time of this trial—available to
defendants like Wertz who had retained counsel. Wertz is right: trial

counsel could have further impeached Snyder’s testimony with the
Case 5:17-cv-00333-DPM Document 50 Filed 03/16/21 Page 3 of 3

phone records in the prosecutor's file; but counsel’s cross was
blistering without those records.

On the voir dire point, the Court concludes that the combination
of questioning by the circuit court and trial counsel seated a jury that
could pass impartial judgment. Last, venue. Because an impartial jury
was seated, as the Magistrate Judge concluded, Wertz suffered no
prejudice when his trial counsel did not renew his request for a change
of venue—a matter within the circuit court’s discretion and an effort
unlikely to succeed given the jurors selected to serve.

Recommendation, Doc. 40, adopted as supplemented. Objections,
No. 43, overruled. Supplemental record materials, Doc. 43-1 through 43-
9, declined.

So Ordered.

—). A . So Sf f/f.
@) Y y Vv bns(oUK (fs

D.P. Marshall Jr. “
United States District Judge

 

 
